        Case 5:16-cr-00264-DNH Document 248-1 Filed 07/22/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                      )   Criminal No.     5:16-CR-00264 (DNH)
                                               )
                v.                             )
                                               )
 CHRISTOPHER M. SWARTZ,                        )
                                               )
                                               )
                Defendants.                    )

                               CERTIFICATE OF SERVICE

       I hereby certify that on July 22, 2020, I filed the foregoing document with the Clerk of the

Court by using the CM/ECF system, which will send a notice of electronic filing to the counsel of

record for all involved parties.



                                                    /s/ Brianna Strauss
                                                    Brianna Strauss
                                                    Legal Assistant
